Third District Court of Appeal
                              State of Florida

                     Opinion filed December 14, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-0349
                     Lower Tribunal No. 15-1787 SP
                         ________________


               Family Health Care Solutions, Inc.,
                     a/a/o Leonor Ramos,
                                 Appellant,

                                    vs.

       Allstate Fire and Casualty Insurance Company,
                                 Appellee.


     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Law Office of Chad A. Barr, P.A., and Chad A. Barr (Altamonte
Springs), for appellant.

      Shutts & Bowen LLP, and Daniel E. Nordby and Jason Gonzalez
(Tallahassee), and Garrett A. Tozier (Tampa), for appellee.


Before LINDSEY, MILLER and BOKOR, JJ.

     PER CURIAM.
      The medical provider appeals final summary judgment entered in the

insured’s favor. This appeal presents the identical issue as in First Medical

& Rehab of Bradenton, LLC v. Allstate Fire and Casualty Insurance Co., 343

So. 3d 691 (Fla. 3d DCA 2022). Accordingly, bound by the opinion of a prior

panel of this court, we “affirm the entry of summary judgment to the extent

the trial court found that the policies at issue provide legally sufficient notice

of the insurer’s election to use the permissive fee schedules,” but we

“otherwise reverse, however, because the record is devoid of an affidavit, or

any summary judgment evidence, showing that Allstate paid pursuant to the

fee schedules.” Id. at 692 (citations omitted).

      Affirmed in part, reversed in part, and remanded.




                                        2